IN T H E C O U R T O F A P P E A L S O F T E N N E S S E E

                                                           A T N A S H V IL L E                                 FL E
                                                                                                                 I D
B E N N IE D A Y a n d K A R E N D A Y ,                  )                                                           J u ly 1 , 1 9 9 8
                                                          )
                                                                                                                C e c il W . C r o w s o n
                P e titio n e rs /A p p e lla n ts ,      )                                                  A p p e lla te C o u r t C le r k
                                                          )                             A p p e al N o .
v .                                                       )                             0 1 -A -0 1 -9 7 0 8 -C h -0 0 4 4 2
                                                          )
C      IT Y     O F D E C H E R D , O T IS B .            )                             F r a n k li n C h a n c e ry
S     M IT     H , J R ., M A Y O R ,                     )                             N o . 1 4 ,3 8 1
H      A N    K W E D D IN G T O N , B IL L V A N         )
H      O O    S IE R , F R A N K G R E E N , a n d        )
D      A R    Y L D O N E Y , C O M M IS S IO N E R S )
                                                          )
                R e s p o n d e n t s /A p p e l le e s . )

                                           C O N C U R R IN G O P IN IO N

               I c o n c u r in th e re s u lt o f t h e m a j o r i t y o p in io n b u t w o u ld b a s e th a t r e s u lt o n
d iff e re n t re a s o n in g .
               I n M c C a lle n v . C ity o f M e m p h is , 7 8 6 S .W .2 d 6 3 3 (1 9 9 0 ) th e S u p re m e
C o u r t a b a n d o n e d t h e d if f e re n t s t a n d a r d s o f r e v ie w                   b e tw e e n c o m m o n la w
c e rtio ra ri a n d d e c la ra to ry ju d g m e n t a n d h e ld :
               W     h e th e r t h e a c ti o n b y    th e l o c a l g o v e r n m e n t a l b o d y is le g is l a ti v e o r
               ad    m in is tra tiv e in n a tu       re , th e C o u rt s h o u ld re fr a in fr o m s u b s titu tin g
               its       ju d g m e n t fo r th e       b r o a d d is c re tio n a r y a u th o rity o f th e lo c a l
               g o    v e rn m e n ta l b o d y . A     n in v a lid a tio n o f th e a c tio n s h o u ld ta k e p la c e
               o n    l y w h e n th e d e c is i o    n is c le a r l y il l e g a l , a rb it r a ry , o r c a p r i c io u s .

               T h e r e f o r e , t h i s a c t io n ( i n a c t io n ) b y th e C ity o f D e c h e r d C o m m is s io n e r s
s h o u l d b e re v ie w e d a c c o r d in g to th a t s t a n d a r d . M y r e v ie w o f th is r e c o r d d o e s
n o t le a d to th e c o n c lu s io n th a t th e d e c is io n is " c le a rly ille g a l, a rb itra ry o r
c a p r ic i o u s ." T h e r e f o r e , t h e C h a n c e r y C o u r t d e c r e e s h o u l d b e a f f i r m e d .
               F u r t h e r , I a m m o v e d to c o m m e n t o n t h e p a r a g r a p h re g a r d i n g l e g is l a to r s .
M a n y f o r c e s a f f e c t t h e l e g i s la t i v e p r o c e s s a t a n y l e v e l ; s o m e g o o d , s o m e n o t.
T h e ju d i c ia ry s h o u ld n e v e r b e u s u r p le g is l a ti v e fu n c ti o n ; b u t w e s h o u ld b e
a v a i la b l e a s a c h e c k o n l e g i s la tiv e a c t io n s w h i c h a r e u n c o n s titu t io n a l o r o u ts id e
le g is la tiv e p ro v in c e .

_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __ _ _ _ _ _ _ _ _ _
                                                               W A L T E R W . B U S S A R T ,
                                                               S P E C IA L J U D G E